Referendum Petition -Protest Period The protest period for Referendum Petition No. 19 ends 10 days after publication by the Secretary of State of the notice setting forth the date of the filing of the original petition.  The Attorney General has had under consideration your letter dated August 7, 1968, wherein you state with reference to the protest period for Referendum Petition No. 19 that: (1) The 90-day period was over on August 1, 1968; (2) The petition was received by you on August 2, 1968, pursuant to an order of the Oklahoma Supreme Court; and (3) Notice of filing will run in a newspaper on August 8, 1968.  You then, in effect, ask: When does the protest period for this particular petition end? 34 O.S. 8 [34-8] (1961), provides in relevant part: "When a citizen or citizens desire to circulate a petition initiating a proposition of any nature, whether to become a statute law or an amendment to the Constitution, or for the purpose of invoking a referendum upon legislative enactments, such citizen or citizens shall, when such petition is prepared, and before the same is circulated or signed by electors, file a true and exact copy of same in the office of the Secretary of State and, within ninety days after such filing of an initiative petition, the signed copies thereof shall be filed with the Secretary of State, but the signed copies of a referendum petition shall be filed with the Secretary of State within ninety days after the adjournment of the legislature enacting the measure on which the referendum is invoked. Any petition not filed in accordance with this provision shall not be considered. When such original petition is filed in said office it shall be the duty of the Secretary of State to forthwith cause to be published in at least one newspaper of general circulation within the State a notice setting forth the date of such filing. Any citizen of the State may, within ten days, by written notice to the Secretary of State and to the party or parties who filed such petition, protest against the same." The Oklahoma Supreme Court had occasion to construe the aforementioned statutory provision in the case of In Re Referendum Petition No. 1, Okl., 220 P.2d 454, since the charter of the City of Sand Springs contained no provisions relative to initiative and referendum petition proceedings and the matters were therefore governed by State law. The court stated in the first paragraph of its syllabus: "When an original referendum petition with respect to an ordinance adopted by the legislative body of a city operating under a special charter, which makes no provision as to procedure under the referendum provisions of the Constitution is filed, it is a duty of the city clerk to forthwith cause to be published in at least one newspaper of general circulation within such city, a notice setting forth the date of such filing. Any citizen of the city may within ten days by written notice to the city clerk and the party or parties who filed such petition, protest against the same. Such protest is in time if filed within ten days after the publication of such notice by the city clerk." Further, we find the following language in the body of the opinion: "The law requires that any protest against an original petition must be by written notice to the city clerk and the party or parties who filed such petition and such protest must be within ten days. That means ten days after publication by the city clerk of the notice setting forth the date of the filing of the original petition, and not ten days after the filing of the original petition." The language of the Oklahoma Supreme Court hereinabove quoted deals precisely with the question you ask and is determinative thereof. It is therefore the opinion of the Attorney General that the protest period for Referendum Petition No. 19 ends ten days after publication by the Secretary of State of the notice setting forth the date of the filing of the original petition.  (Don Timberlake)